Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-9, 11, 12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,222,792 (Kai).
	With respect to claim 1, Kai shows a cabinet structure, comprising: an exterior wrapper (321, 322, 323, 324, Fig.20) defining an opening; at least one liner (330) disposed inside the opening of the wrapper with a front edge of the wrapper (at 326A, Fig.22) disposed laterally outward relative to a front edge (331) of the liner, wherein an insulation cavity (at 310, Fig.22) is disposed between the wrapper and the liner; a trim breaker (329/390, Fig.21) coupled to the exterior wrapper and the liner; a hinge bracket (102A/102B, Fig.21) disposed outwardly of the trim breaker; a hinge support (360, Fig.21) having a first portion (360) disposed along the trim breaker (329/390) and a second portion (362, Fig.21) extending rearwardly from the first portion; and an encapsulation member (350) disposed rearwardly of the trim breaker (329/390, Fig.21, Fig.22) and defining an encapsulation cavity (at 352A, Fig.21, at 370, Fig.22) that is separated from the insulation cavity.  

With respect to claim 2, alternatively wherein the encapsulation member (350) has a first portion (at 350, Fig.23) that is separated from the hinge support (360) by a first distance to accommodate a portion of a fastener (not numbered, fastener between the two 351, Fig.23) therein (Fig.23).  With respect to claim 3, a second portion (end of 350 in fig.23) of the encapsulation member extends rearwardly along the side portion of the wrapper (326A) in a direction that is parallel to the hinge support (360).  
With respect to claim 4, further comprising: a door (1, Fig.10) having mounting block (4A) thereon; and a hinge pin (2A/2B) disposed between the hinge bracket (102A) and the mounting block (4A).  
With respect to claim 5, wherein the hinge support (360, Fig.21) is disposed forwardly of the trim breaker (390/329).  
With respect to claim 8, wherein a portion of one or more fasteners (370, Fig.22) is disposed within the encapsulation cavity.  
With respect to claim 2, alternatively; trim breaker is 390, hinge support is 350; encapsulation member is 329; encapsulation cavity is (hole at 329, Fig.20); wherein the wherein the encapsulation member (329) has a first portion (at 329, Fig.22) that is separated from the hinge support (350) by a first distance to accommodate a portion of a fastener (screw that holds 329 and 312; at 326B, Fig.22) therein.  
With respect to claim 6, wherein the hinge support (350) is disposed rearwardly of the trim breaker (390). 

With respect to claim 7, wherein the encapsulation member (329) is coupled to the trim breaker (390, via 350) on a first portion thereof and to the wrapper (at 326B, Fig.22) on a second portion thereof.  
With respect to claim 9, Kai shows a cabinet structure, comprising: a wrapper ((321, 322, 323, 324, Fig.20) spaced apart from a liner (330); a trim breaker (312) coupled to the exterior wrapper and the liner, wherein an insulation cavity is disposed between the wrapper, the liner, and the trim breaker; and an encapsulation member (329) disposed rearwardly of the trim breaker (Fig.22, rearwardly of the portion of the L shape of 312) and defining an encapsulation cavity (hole at 370, Fig.22) that is separated from the insulation cavity.  
With respect to claim 11, further comprising: a door (1) having a mounting block (4A) thereon; and a hinge pin (2A) disposed between a hinge bracket (102A) and the mounting block (4A, Fig.10).  
With respect to claim 12,  further comprising: a hinge support (350) having a first portion (352) disposed along the trim breaker and configured to accept a fastener (370) therethrough, wherein a portion of the fastener is disposed within the encapsulation cavity (Fig.22).  
With respect to claim 14, wherein the encapsulation member (329) is coupled to the trim breaker (312) on a first portion thereof and to the wrapper on a second portion thereof (at 326B, Fig.22).  



With respect to claim 16, further comprising: positioning a hinge support (350, Fig.22) along the trim breaker (329).  
With respect to claim 20, wherein the hinge support (350) is disposed outward of the encapsulation cavity (329A, Fig.22).
With respect to claim 17, alternatively; encapsulation member is (329, Fig.23); trim breaker is (312); encapsulation cavity is (hole of 329 at 351, Fig.23); hinge support is (350); coupling a hinge bracket (360) to the hinge support (350), wherein one or more fasteners (at 351, Fig.23) are disposed through the hinge bracket (360) and within the encapsulation cavity (hole of 239, Fig.23).  
With respect to claim 18, positioning a door (1) in front of the liner; and coupling the door (1) to the hinge bracket (360) through a hinge pin (2A) that is disposed externally from the door.  
With respect to claim 19, alternatively hinge support is (fastener) wherein the hinge support is disposed within the encapsulation cavity (329A).  
3.	Claims 9, 10, 12-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,558,503 (Wilson).

With respect to claim 14, wherein the encapsulation member (36) is coupled to the trim breaker (34) on a first portion thereof (Fig.4) and to the wrapper (at 30, Fig.5) on a second portion thereof (Fig.5).  
With respect to claim 12, alternatively encapsulation member is (horizontal part of 36 with slots 84 and 72, Fig.2); encapsulation cavity is (72/84); further comprising: a hinge support (58) having a first portion disposed along the trim breaker and configured to accept a fastener (88) therethrough, wherein a portion of the fastener (88) is disposed within the encapsulation cavity (84).  
With respect to claim 13, wherein the encapsulation member has a first portion (at 72) that is separated from the hinge support (56) by a first distance to accommodate a portion of a fastener (82) therein (Fig.5).  
With respect to claim 10, alternatively; trim breaker is end side flanges of 36 with horizontal enlongated slots that accommodate fastener 42; encapsulation member is body of 36 rearwards from the end flanges that has encapsulation cavity (72/84, Fig.2); wherein the encapsulation member is integrally formed with the trim breaker (Fig.2).  
With respect to claim 15, Wilson shows a method of making a cabinet structure, the method comprising: forming a wrapper (18) having an opening; positioning a liner 
With respect to claim 16, further comprising: positioning a hinge support (42/58) along the trim breaker (34, Fig.5).  
With respect to claim 19, wherein the hinge support (42) is disposed within the encapsulation cavity (Fig.5).  
With respect to claim 20, wherein the hinge support (42) is disposed outward of the encapsulation cavity (Fig.5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HIWOT E TEFERA/Examiner, Art Unit 3637